WIDE BROAD GROUP LIMITED (Unaudited) Condensed Consolidated Financial Statements For The Three Months Ended March 31, 2009 and 2008 WIDE BROAD GROUP LIMITED INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 F-2 Condensed Consolidated Statements of Operations And Comprehensive Income for the three months ended March 31, 2009 and 2008 F-3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 F-4 Condensed Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2009 F-5 Notes to Condensed Consolidated Financial Statements F-6 – F-9 1 WIDE BROAD GROUP LIMITED CONDENSED BALANCE SHEETS
